Citation Nr: 0516320	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-09 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


REMAND

The appellant is a veteran who served on active duty from 
September 1949 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in March 2001 
and August 2003.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

VA law provides that in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA's Adjudication Procedure Manual (M21-1), Part VI, Chapter 
XI, Subchapter V, notes that injury by cold causes structural 
and functional disturbances of small blood vessels, cells, 
nerves, skin, and bone.  Exposure to damp cold (temperatures 
around freezing) causes frostnip and immersion (trench) foot.  
Exposure to dry cold (temperatures well below freezing) 
causes frostbite.  It is noted that veterans with a history 
of cold injury may face an increased risk of developing 
peripheral neuropathy at the site of the original injury and 
that service connection for residuals may be in order if they 
arise in the area of a cold injury incurred during military 
service unless an intercurrent nonservice-connected cause is 
determined.  

In this case, the veteran claims he has present residuals of 
a cold injury incurred during combat service in Korea.  He 
reported he did not seek nor receive treatment for this 
injury during service.  Service department records show the 
veteran served in Korea from March 31, 1952, to December 4, 
1952, and that he received awards including the Combat 
Infantryman Badge.  A November 1999 private medical report 
noted the veteran had arterious-venous insufficiency of his 
feet secondary to freezing in 1952.  

On VA examination in September 2002 the veteran reported that 
he had been exposed to cold, damp weather in approximately 
November 1952 for about five to six hours while on guard 
duty.  He described having experienced body numbness and 
having rubbed his feet for several hours while in his 
sleeping bag to improve circulation.  He reported he had no 
foot problems until approximately seven years earlier.  The 
examiner provided diagnoses including paresthesia of the 
hands and feet and peripheral neuropathy.  In a medical 
opinion the examiner provided a diagnosis of present mild 
residuals of frozen feet, but noted it was unlikely they were 
due to Korean service.  A subsequent September 2003 VA 
medical opinion found the veteran had not experienced 
"frozen feet."  It was noted that clinically frozen feet 
did not resolve spontaneously and that with frostbite the ice 
crystals formed in the soft tissue required gradual re-
warming.  

The evidence of record also includes a copy of an article 
titled "Cold Injury," by Dr. Jerrod Johnson, noted to have 
been published in "The Scuttlebutt" in November 1998.  The 
article addressed, among other things, the recognition of 
non-freezing cold injuries as distinguished from those 
involving the freezing of tissues.  It was noted that non-
freezing injuries included trench foot and immersion foot.  
In light of the inconsistent medical opinions in this case, 
the Board finds additional development is required prior to 
appellate review.  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether there is at least a 
50 percent probability or greater that he 
has any present residuals as a result of 
exposure to cold, damp weather during 
combat service in Korea.  If not, the 
examiner should be requested to address 
whether the veteran's present lower 
extremity symptoms may be attributable to 
an intercurrent, nonservice-connected 
cause.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



